Citation Nr: 1723747	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a service connection for hypertension, to include as secondary to type II diabetes mellitus with erectile dysfunction.  

2. Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

3. Entitlement to a total disability rating based on unemployability due to service-connected disabilities, from March 18, 2013. 

4. Entitlement to a total disability rating based on unemployability due to service-connected disabilities, prior to March 18, 2013.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a secondary service connection for hypertension and granted a service connection for type II diabetes mellitus with erectile dysfunction (diabetes mellitus) with a rating of 20 percent.  

The Veteran formally filed a claim for total disability rating based on unemployability (TDIU) in September 2013 based on his diabetes mellitus, PTSD, Parkinson's disease, ischemic heart disease, right-side neuropathy.  In June 2014, the RO determined that the Veteran's TDIU claim was moot because his PTSD rating was 100 percent.  The RO did not issue a separate decision on the Veteran's TDIU claim, but rather incorporated it as part of the Veteran's increased rating claim for PTSD, among other claims.  However, the Board finds that this appeal is not moot, pursuant to the holding in Bradley v. Peake, 22 Vet. App. 280 (2008).  Furthermore, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU appeal is a part of the increased rating for diabetes and is therefore properly before the Board.

The issues of entitlement to a service connection for hypertension, to include as secondary to type II diabetes mellitus, and entitlement to a total disability rating based on unemployability due to service-connected disabilities, prior to March 18, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's treatment plan for diabetes mellitus with erectile dysfunction does not require a regulation of activity.

2.  From March 18, 2013 to April 20, 2014, the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.

3. The Veteran was granted a Special Monthly Compensation (SMC) at a rate of S-1 effective April 21, 2014, based on posttraumatic stress disorder with cannabis abuse secondary to posttraumatic stress disorder (PTSD) rated at 100 percent disabled and other service-connected disabilities with a rating of 60 percent or more.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.119, DC 7913 (2016).

2. The criteria for TDIU from March 18, 2013 until April 20, 2014, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2016).

3. The appeal on the merits of the Veteran's claim for TDIU is moot after April 21, 2014, on which date the Veteran has been granted special monthly compensation at the S-1 rate based on 100 percent rating for PTSD and additional disabilities ratable at 60 percent or more, and there remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C.A. §§ 7104 (a), 7105(d)(5) (West 2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II. Analysis

A. Increased rating-Diabetes

The Veteran seeks a rating in excess of 20 percent for his type II diabetes mellitus under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran argued that his diabetes mellitus warranted a higher rating throughout the appeal period.  After review of the record, the Board finds that the Veteran's diabetes mellitus does not warrant a rating in excess of 20 percent.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The medical evidence of record does not lead to the conclusion that the Board should grant an increased rating claim in excess of 20 percent.  In the medical records from the San Mateo Medical Center dated in April 2008, the Veteran was advised to restrict his diet.  In the April 2014 VA Compensation and Pension (C&P) examination, the examiner notes that the Veteran takes prescribed oral hypoglycemic agents to manage his condition, but that a regulation of activities was not required.  In private treatment records dated in May 2008 and September 2008, the Veteran was encouraged to continue regular exercise.  In December 2008 and December 2010, VA out-patient treatment records show that the physician gave the Veteran standard exercise counseling.  VA medical treatment records from April 2009 indicate that there was "no restriction of activities."  In March 2013, VA medical records show that the Veteran was counseled to aim for two and one-half hours of moderate aerobic activity every week.  In July 2013, the Veteran self-reported walking two to three miles during a medical consultation at the VA.  As part of health education, the Veteran's physician included a recommendation for exercise.  The Veteran does not allege nor does the record show that a regulation of activities was necessary to manage his diabetes mellitus.  Medication management and a restricted diet are insufficient to meet the threshold for an initial rating of 40 percent for diabetes mellitus.  The Board finds that the RO did not err in rating the Veteran's service-connected diabetes mellitus at 20 percent based on Diagnostic Code 7913.

B. TDIU - as of March 18, 2013

The Board notes the Court held that a request TDIU may be a component of a claim for a higher rating if expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran formally filed a TDIU claim in September 2013 based on his diabetes mellitus, PTSD, Parkinson's disease, ischemic heart disease, and right side neuropathy.  The Board finds that the Veteran's claim for TDIU from March 18, 2013 to April 20, 2014, is supported by the evidence of record.  

TDIU may be assigned where the schedular rating is less than total, and the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  "[I]f there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional bring the combined rating to 70 percent or more."  Id.  

The Veteran has satisfied the first prong in 38 C.F.R. § 4.16(a).  At the time of his claim for TDIU, the Veteran was service-connected for PTSD at a rate of 50 percent effective March 18, 2013.  The Veteran was also service-connected for Parkinson's disease, diabetes mellitus, right upper extremity peripheral neuropathy associated with diabetes mellitus, right lower extremity peripheral neuropathy associated with diabetes mellitus, and ischemic heart disease associated with diabetes mellitus at a combined rate of 80 percent as of March 18, 2013.  Thus, the only issue is whether the evidence satisfies the second prong in 38 C.F.R. § 4.16(a).

The Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, from March 18, 2013.  The Veteran previously worked at an auto body shop and moved cars according to his private treatment records dated in March and November 2008.  In the April 2014 VA examination report, the examiner notes that the Veteran cannot engage in heavy physical labor such as prolonged standing, sitting, squatting, and weightlifting, and overhead lifting as a result of his diabetes mellitus.  The Veteran would be unable to secure the kind of work that he has performed in the past because it may require prolonged sitting, standing, squatting, and weightlifting.  The benefit sought on appeal is granted effective March 18, 2013 to April 20, 2014, when the Veteran's PTSD was added as a disability rated at 100 percent and combined service-connected disabilities satisfied the criteria in 38 C.F.R. § 4.16(a).

The Board also finds that the Veteran's claim for an entitlement to TDIU is moot after April 21, 2014.  The Veteran's claim for TDIU is moot because he was granted an entitlement to SMC at the S-1 rate as of April 21, 2014.  The SMC was granted based on the Veteran's 100 percent rating for PTSD and additional service connective disabilities independently ratable at 60 percent or more in an RO decision dated in June 2014.  The Board finds that the Veteran's claim for TDIU after April 21, 2014 is mootness because it could not result in a higher benefit than that already assigned.  Accordingly, the Veteran's claim for an entitlement to TDIU after April 21, 2014, is dismissed. 

ORDER

An initial rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction is denied.  

An entitlement to TDIU due to service-connected disabilities is granted effective March 13, 2013 to April 20, 2014.  

Entitlement to a TDIU, from April 21, 2014, is dismissed.



REMAND

I. Hypertension

While the Board regrets the additional delay, a remand is necessary to ensure that the Board has a complete record on which to base its decision.

The Board finds the April 2009 VA medical opinion to be inadequate.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.  (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2009 VA examination report focused on whether the Veteran's hypertension was causally related to the Veteran's service-connected diabetes mellitus, but it did not address aggravation.  A remand is needed to obtain an addendum opinion to the April 2009 VA examination report to address the whether his secondary service connection claim for hypertension was aggravated by his diabetes mellitus.  

The Board observes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  

II. TDIU - prior to March 18, 2013

A remand is also needed on the issue of entitlement to TDIU claim prior to March 18, 2013, because the issue is inextricably intertwined with the determination of the Veteran's hypertension claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's claims folder to the April 2009 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  

The examiner is asked to address the following:

Provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that hypertension was aggravated by the Veteran's service-connected diabetes mellitus.

The examiner should explain the rationale for all opinion(s) provided. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements.  

2. After all the development is completed, the AOJ is directed to consider whether the Veteran is entitled to a TDIU prior to March 18, 2013 and readjudicate both appeals.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


